811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul R. BRUMFIELD, Petitioner-Appellant,v.R.C. MARSHALL, Superintendent, SOCF, Lucasville, Ohio,Respondent-Appellee.
No. 85-3701.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1986.

Before KRUPANSKY, NELSON and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the pleadings and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, petitioner seeks habeas corpus relief under 28 U.S.C. Sec. 2254 in challenging the constitutionality of several Ohio felony convictions.  The magistrate to whom the matter was referred recommended dismissal of this action.  This recommendation was subsequently adopted by the district court.  Petitioner appealed.  Respondent moves to dismiss the appeal.


3
Upon consideration, we affirm.  Petitioner's failure to file timely objections to the magistrate's report, after being advised of the consequences of not objecting, amounts to a waiver of appellate review by this Court.   Thomas v. Arn, 106 S. Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).  Rule 9(d)(2), Rules of the Sixth Circuit.


4
It is ORDERED that the motion be granted and that the judgment of the district court be affirmed.